      Case 4:19-cv-02994 Document 19 Filed on 12/17/19 in TXSD Page 1 of 1



                              AFFIDAVIT OF PROCESS SERVER
                    United States District Court for the Southern District of Texas

DISH Network L.L.C.
       Plaintiff,
vs.
HUNG TRAN and THI NGA NGUYEN,
individually and together d/b/a Easybox IPTV,
       Defendants.

Case Number: 4:19-cv-2994

Legal documents received by Zele Investigators Vietnam on November 19, 2019 to be served
upon Nguyen Thi Nga at 24 Phan Canh Quang,Ngo 04 Ha Huy Tap Vinh. Nghe An 470000,
Vietnam.

I Putsadee Kaewyai, swear and affirm that on November 21, 2019 at 9:26am, I did the following:

Served Nguyen Thi Nga by delivering a conformed copy of the Summons in a Civil Action
issued as to Nguyen Thi Nga, First Amended Complaint with Exhibits 1-3, Order for Conference
(Dkt.4), and Order Resetting Conference (Dkt.11) to Nguyen Van Dan as Father and co-resident
of Nguyen Thi Nga at 24 Phan Canh Quang,Ngo 04 Ha Huy Tap Vinh. Nghe An 470000,
Vietnam.

Supplemental Data Appropriate for this Service: On December 7, 2019, a copy of the legal
documents were mailed to Nguyen Thi Nga, via first class registered mail to the address of: 24
Phan Canh Quang,Ngo 04 Ha Huy Tap Vinh. Nghe An 470000, Vietnam, with acknowledgment
of receipt.

Vietnam’s Law on Judicial Assistance and Vietnam’s Civil Procedure Code do not prohibit
service of process by personal delivery, mail, or subservice by personal delivery to a co-resident.

I declare under penalty of perjury that the foregoing information contained in this Affidavit is
true and correct and that I am a professional process server over the age of 18 and have no
interest in the above legal matter.

                                                              ______________________________
                                                              Process Server Signature

                                                              Putsadee Kaewyai Field Investigator

                                                              Saigon Tower 16/F, 29 Le Duan
                                                              District 1 HCM City 7000 Vietnam
